Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated February 19, 2013 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89236TAA3 Principal Amount (in Specified Currency): $750,000,000. Issue Price: 100% Initial Trade Date: February 19, 2013 Original Issue Date: February 22, 2013 Stated Maturity Date: February 24, 2014 Initial Interest Rate: The initial interest rate will be based on three month LIBOR determined on February 20, 2013 plus the Floating Rate Spread. Interest Payment Dates: Each February 24, May 24, August 24 and November 24, beginning May 24, 2013 Net Proceeds to Issuer: $749,325,000 Agents: Merrill Lynch, Pierce, Fenner & Smith Incorporated. (“Merrill Lynch”) RBS Securities Inc. (“RBS”) Loop Capital Markets LLC (“Loop”) Toyota Financial Services Securities USA Corporation (“TFSS USA”) Merrill Lynch’s Discount or Commission: 0.03% Merrill Lynch’s Capacity: [ ] Agent [X] Principal RBS’s Discount or Commission: 0.03% RBS’s Capacity: [] Agent [X] Principal Loop’s Discount or Commission: 0.03% Loop’s Capacity: [] Agent [X] Principal TFSS USA’s Discount or Commission: 0.15% TFSS USA’s Capacity: [X] Agent [ ] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [ ] Inverse Floating Rate Note: Fixed Interest Rate: [ ] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [ ] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [ ] CD Rate [ ] CMS Rate [ ] CMT Rate [ ] Commercial Paper Rate [ ] Eleventh District Cost of Funds Rate [ ] Federal Funds Rate [ ] Federal Funds Open Rate [X] LIBOR [ ] Prime Rate [ ] Treasury Rate [ ] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page: Reuters Index Currency: U.S. dollars If CD Rate or LIBOR Index Maturity: 3 month Floating Rate Spread (+/-): +0.00% Spread Multiplier: N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Initial Interest Reset Date: February 22, 2013 Interest Reset Dates: Each Interest Payment Date Interest Rate Reset Period: Quarterly Interest Rate Reset Cutoff Date: N/A Interest Determination Date: The second London Banking Day preceding each Interest Reset Date Day Count Convention: [ ] 30/360 [X] Actual/360 [ ] Actual/Actual Business Day Convention [ ] Following [X] Modified Following Business Days: New York and London Redemption: Not Applicable Redemption Date(s): Notice of Redemption: Repayment: Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount: Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency: U.S. dollars Minimum Denomination/Minimum Incremental Denomination: $1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date: ADDITIONAL TERMS OF THE NOTES Plan of Distribution Under the terms and subject to the conditions of the Fifth Amended and Restated Distribution Agreement (the “Distribution Agreement”) dated March 2, 2012, between Toyota Motor Credit Corporation (“TMCC”) and Merrill Lynch, Barclays Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities Inc., HSBC Securities (USA) Inc., J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC, TFSS USA and UBS Securities LLC, Merrill Lynch, acting as principal, has agreed to purchase and TMCC has agreed to sell to Merrill Lynch $150,000,000 principal amount of the Notes (the “Merrill Lynch Notes”) at 99.97% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.03% of such principal amount. Under the terms and subject to the conditions of an Appointment Agreement dated June 21, 2012 and the Appointment Agreement Confirmation dated February 19, 2013 (collectively, the “Loop Appointment Agreement”), between TMCC and Loop, Loop, acting as principal, has agreed to purchase and TMCC has agreed to sell to Loop $90,000,000 principal amount of the Notes (the “Loop Notes”) at 99.97% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.03% of such principal amount. Under the terms and subject to the conditions of an Appointment Agreement dated February 19, 2013 and the Appointment Agreement Confirmation dated February 19, 2013 (collectively, the “RBS Appointment Agreement”), between TMCC and RBS, RBS, acting as principal, has agreed to purchase and TMCC has agreed to sell to RBS $135,000,000 principal amount of the Notes (the “RBS Notes”) at 99.97% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.03% of such principal amount. Under the terms and subject to the conditions of the Distribution Agreement, which is incorporated by reference into the Loop Appointment Agreement and the RBS Appointment Agreement, the obligations of Merrill Lynch, Loop and RBS to purchase the Merrill Lynch Notes, the Loop Notes and the RBS Notes, respectively, are several and not joint, and in the event of a default by any of Merrill Lynch, Loop or RBS, TMCC will issue the Notes to the other dealers only and the size of the offering will be correspondingly reduced. Under the terms and conditions of the Distribution Agreement, each of Merrill Lynch, Loop and RBS is committed to take and pay for its own full allocation of the Notes offered hereby if any of such allocation is taken. Under the terms and subject to the conditions set forth in the Distribution Agreement, TMCC is hereby offering $375,000,000 in principal amount of the Notes through TFSS USA, acting as agent (the “TFSS USA Notes”) at 99.85% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.15% of such principal amount.TFSS USA has agreed to use its reasonable efforts to solicit offers to purchase the TFSS USA Notes.
